NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

APRIL E. DIGGS,                                 No. 16-55709

                Plaintiff-Appellant,            D.C. No. 5:15-cv-02583-AG-KK

 v.
                                                MEMORANDUM*
GREENPOINT MORTGAGE FUNDING
INC., Its Successors and/or Assigns,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      April E. Diggs appeals pro se from the district court’s order denying her

motion to vacate the judgment in her action alleging violations of the Truth in

Lending Act (“TILA”) and state law. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a district court’s order denying a motion to vacate

judgment under Fed. R. Civ. P. 60(b)(4). Fid. Nat. Fin., Inc. v. Friedman, 803

F.3d 999, 1001 (9th Cir. 2015). We affirm.

      The district court properly denied Diggs’s motion to vacate the judgment

under Rule 60(b)(4) because Diggs failed to establish that the judgment was void.

See United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270-71 (2010)

(explaining that a judgment is not void “simply because it is or may have been

erroneous,” rather, “Rule 60(b)(4) applies only in the rare instance where a

judgment is premised either on a certain type of jurisdictional error or on a

violation of due process that deprives a party of notice or the opportunity to be

heard” (citations omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     16-55709